Citation Nr: 0122158	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  98-12 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD and assigned a 30 percent disabling rating effective 
August 1997.

The Board notes that the veteran originally requested a video 
hearing before the Board, in connection with his claim on 
appeal.  In May 2001, the veteran withdrew his request for a 
hearing in writing and asked that his case be forwarded to 
the Board for a decision.  As such, there are no outstanding 
hearing requests of record.


REMAND

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 30 percent for PTSD.  As 
indicated, in a February 1998 rating decision, the RO granted 
service connection and assigned a 30 percent disability 
evaluation for PTSD.  Because the veteran appealed the 
original assignment of a disability evaluation following the 
initial grant of service connection for PTSD, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Id., 12 Vet. App. at 126.  However, based on a 
review of the evidence, the Board finds that additional 
development is necessary in order to adjudicate fairly this 
appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.159).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, a review of the claims file indicates that the 
relevant medical evidence is incomplete.  The record shows 
that the veteran may have received outpatient treatment from 
the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, for 
his service-connected disability.  However, copies of 
outpatient treatment records, if any, have not been 
associated with the claims file.  Specifically, a May 1999 
letter addressed to the veteran's representative from 
Jonathon D. Cargill, Ph.D., indicates that the veteran has 
"[been] seen on an outpatient basis at the Veteran's 
Hospital in Oklahoma City, for at least the past 30 year 
period."  In addition, the veteran himself testified in May 
1999 before the RO that he received all his medication from 
the VA hospital and had not been to another doctor in years. 
Further, a VA discharge summary from the Little Rock VAMC, 
for the veteran's hospitalization between August 2000 and 
September 2000 indicates that the veteran had a complete 
history and physical at the Oklahoma City VAMC in July 2000.  
Finally, an October 2000 letter from a chaplain at the 
Oklahoma City VAMC stated that the veteran had been in the 
outpatient treatment program there and had attended the 
Spiritual and Renewal PTSD Program, of which he was the 
therapist.

The Board notes that the VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . 
an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").  Further, 
section 5103A of the Veteran's Claims Assistance Act of 2000 
indicates that 

[t]he Secretary shall make reasonable 
efforts to obtain relevant records 
(including private records) that the 
claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.  Whenever the Secretary, after 
making such reasonable efforts, is unable 
to obtain all of the relevant records 
sought; the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.

*  *  * 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to obtain 
all outstanding treatment records from VA facilities as well 
as from any private healthcare providers identified by the 
veteran upon remand.  Additionally, while this matter is in 
remand status, the Board finds that it would be beneficial to 
afford the veteran a new VA psychiatric examination in order 
to determine the current level of severity of his service 
connected PTSD.  

Additional development of the record consistent with VA's 
duty to assist the veteran in development of the facts 
pertinent to his claim is required and would be helpful in 
the adjudication of the appeal.  Accordingly, this matter is 
REMANDED to the RO for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), regulations 
implemented at 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  The RO should obtain and associate 
with the claims file all treatment 
records from the VAMC in Oklahoma City, 
Oklahoma. If any of the foregoing records 
are unavailable, such should be clearly 
documented in the veteran's claims file.  

3. In addition, the RO should contact the 
veteran and ask him to provide the names 
and addresses of all health care 
providers, both VA and non-VA, who have 
treated him for PTSD, since his discharge 
from service, and whose records are not 
yet associated with the claims file.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified by the 
veteran.  All requests for records, 
including responses to those requests, 
should be clearly documented in the 
veteran's claims file.  

4. After the development requested above 
has been completed, the veteran should be 
afforded a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD, since the original grant of service 
connection in a February 1998 rating 
decision.  Before examining the veteran, 
the examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  If possible, 
the examiner should also assign the GAF 
scores for individual periods of time, 
preferably annual, between August 1997 
and the present, including all 
significant variations. The examiner 
should also comment on the impact that 
the veteran's PTSD has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner should provide a detailed 
rationale for all opinions expressed. 
Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
available to the examiner for review in 
connection with the examination.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the 
determination is adverse to the veteran, 
the RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case, which should 
contain a summary of all evidence 
obtained since the issuance of a 
Supplemental Statement of the Case in 
April 2001, to include evidence obtained 
through development while this matter is 
in remand status.  See 38 C.F.R. §§ 
19.29, 19.31 (2000).  If any benefit 
sought is not granted, the veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



